Exhibit 10.2
AMENDMENT NO. 13 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 13, dated as of July 31, 2009 (this “Amendment”),
is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties”),
     (c) Falcon Asset Securitization Company LLC, a Delaware limited liability
company as assignee of Jupiter Securitization Company LLC (“Falcon” or a
“Conduit”), and Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (e) JPMorgan Chase, N.A., individually (the “Falcon Committed Purchaser”
and, together with Falcon, the “Falcon Group”), in its capacity as agent for the
Falcon Group (a “Co-Agent”), and in its capacity as administrative agent for the
Falcon Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”); and
     WHEREAS, the parties wish to amend the Receivables Purchase Agreement on
the terms and subject to the conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendments.
          2.1. Section 9.1(f)(iii) of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
     (iii) the average of the Dilution Ratio for each of the three (3) months
then most recently ended shall exceed 4.50% for any three-month period ending
prior to October 31, 2009, or 4.00% for any three-month period ending on or
after October 31, 2009.
          2.2. The last sentence of the definition of “Receivable” in the
Receivables Purchase Agreement (and as incorporated by reference in the
Receivables Sale Agreements) is hereby amended and restated in its entirety to
read as follows:
For the avoidance of doubt “Receivable” (i) shall not include any indebtedness
and other obligations owed to Seller or an Originator from Chrysler LLC that was
subsequently assumed by Chrysler Group LLC, but it shall include any
indebtedness and other obligations owed to Seller or an Originator from Chrysler
Group LLC or any of its Subsidiaries arising from the sale of goods or provision
of services directly to Chrysler Group LLC or any of its Subsidiaries from and
after June 10, 2009, and (ii) shall not include any indebtedness and other
obligations owed to Seller or an Originator from General Motors Corporation that
was subsequently assumed by General Motors Company, but it shall include any
indebtedness and other obligations owed to Seller or an Originator from General
Motors Company or any of its Subsidiaries arising from the sale of goods or
provision of services directly to General Motors Company or any of its
Subsidiaries from and after July 17, 2009.
          2.3. The definition of “Concentration Limit” in the Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
     “Concentration Limit” means, at any time, for any Obligor, 3.6% of the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve and the Price Give Back Accrual, or
such other higher amount (a “Special Concentration Limit”) for such Obligor
designated by the Administrative Agent; provided that in the case of an Obligor
and any Affiliate of such Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliate are one Obligor; and provided, further,
that any Agent may, upon not less than ten (10) Business Days’ notice to Seller,
cancel any Special Concentration Limit. As of July 31, 2009, and subject to
cancellation as described above, (i) any Obligor and its Affiliates shall have a
Special Concentration Limit equal to 6% of aggregate Outstanding Balance of all
Eligible Receivables after subtracting the Pass Through Reserve, the Warranty
Reserve and the Price Give Back Accrual, so long as such Obligor’s long term
debt ratings equal or exceed “BBB-” from Standard & Poor’s, a division of the
McGraw-Hill Companies (“S&P”) and “Baa3” from Moody’s Investors Service, Inc.
(“Moody’s”); and if the Obligor is Genuine Auto Parts (NAPA), so long as an

2



--------------------------------------------------------------------------------



 



S&P long term debt shadow rating equal to or in excess of “A-” is obtained; and
(ii) the Special Concentration Limits of (a) Ford Motor Company and its
Affiliates shall be equal to the lesser of 4.5% of Eligible Receivables or 50%
of the Loss Reserve Floor, and (b) General Motors Company and its Affiliates
shall be equal to the lesser of 4.5% of Eligible Receivables or 50% of the Loss
Reserve Floor.
          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that, both before and
after giving effect to the amendments contained in Section 2 hereof: (a) no
Amortization Event or Potential Amortization Event exists and is continuing as
of the Effective Date (as defined in Section 4 below), (b) the Receivables
Purchase Agreement, as amended hereby, constitutes the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the Effective Date
as though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

3



--------------------------------------------------------------------------------



 



          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
<Signature pages follow>

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., its attorney-in-fact

         
By:
  /s/ John M. Kuhns 
 
   
Name:
  John M. Kuhns    
Title:
  Executive Director     

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon Agent and as
Administrative Agent

         
By:
  /s/ John M. Kuhns 
 
   
Name:
  John M. Kuhns    
Title:
  Executive Director     

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #13]

 



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING LLC

         
By:
  /s/ Jill A. Russo 
 
   
Name:
  Jill A. Russo    
Title:
  Vice President     

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #13]

 



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
  /s/ Darren Ward 
 
   
Name:
  Darren Ward    
Title:
  Director     

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #13]

 



--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

         
By:
  /s/ John E. Kunz 
 
   
Name:
  John E. Kunz    
Title:
  President     

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

         
By:
  /s/ Gary Silha 
 
   
Name:
  Gary Silha    
Title:
  Assistant Treasurer     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO INC., a Delaware corporation

         
By:
  /s/ John E. Kunz 
 
   
Name:
  John E. Kunz    
Title:
  Vice President and Treasurer     

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #13]

 